Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-6, 8, 11 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the defective oxide-based optical-absorbing layer includes oxygen species undercoordinated with an organic material including carbons” was not considered to be obvious. The Examiner notes that support for this amendment is found in the Specification paragraph 0042, 0046 and in Fig. 3.
The limitations of claim 4 including “wherein the defective oxide-based optical-absorbing portion is disposed in a surface of the oxide semiconductor layer, facing opposite to the source and the drain electrodes, and  wherein the defective oxide-based optical-absorbing layer has a roughness portion” was not considered to be obvious.
The limitations of claim 6 including “wherein the forming the defective oxide-based optical-absorbing layer includes applying thermal treatment in a range of 150° C to 400° C temperature to a solution containing In nitrate (In(NO3)3) precursor, Ga nitrate (Ga(NO3)3xH2O) precursor, and Zn nitrate (Zn(NO3)2.6H2O) precursor to form oxygen species undercoordinated with remaining organic material” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818